Name: Commission Regulation (EC) NoÃ 821/2008 of 18Ã August 2008 amending Council Regulation (EC) NoÃ 1362/2000 as regards the opening of a Community tariff quota for bananas originating in Mexico
 Type: Regulation
 Subject Matter: tariff policy;  America;  plant product;  international trade
 Date Published: nan

 19.8.2008 EN Official Journal of the European Union L 221/23 COMMISSION REGULATION (EC) No 821/2008 of 18 August 2008 amending Council Regulation (EC) No 1362/2000 as regards the opening of a Community tariff quota for bananas originating in Mexico THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1362/2000 of 29 June 2000 implementing for the Community the tariff provisions of Decision No 2/2000 of the Joint Council under the Interim Agreement on Trade and Trade-related matters between the European Community and the United Mexican States (1), and in particular Article 4 thereof, Whereas: (1) To take account of the accession to the European Union of Bulgaria and Romania on 1 January 2007, a Second Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, was signed on 29 November 2006, which entered into force on 1 March 2007. (2) Accordingly, certain provisions of Decision No 2/2000 of the EC-Mexico Joint Council of 23 March 2000 (2) have been adjusted by Decision No 2/2008 of the EU-Mexico Joint Council (3) amending Joint Council Decision No 2/2000, relating to trade in goods, certification of origin and government procurement. This Decision provides for the opening of a new annual tariff quota for bananas originating in Mexico. (3) In order to implement this tariff quota Regulation (EC) No 1362/2000 should be adjusted. For that purpose it is necessary to open a new tariff quota for bananas originating in Mexico and to close the tariff quota for bananas opened in 2004 by Commission Regulation (EC) No 1553/2004 (4) which ceased to apply from 1 January 2006 in consequence of the introduction of the tariff-only regime by Council Regulation (EC) No 1964/2005 of 29 November 2005 on the tariff rates for bananas (5). (4) In accordance with Decision No 2/2008 the new tariff quota should be open from 1 January to 31 December of each calendar year. This quota should apply for the first time from the third day after the publication of Decision No 2/2008 in the Official Journal of the European Union. This Regulation should therefore apply from the same date and enter into force immediately. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1362/2000 is amended as follows: 1. Article 2 is amended as follows: (a) paragraph 5b. is replaced by the following: 5b. The customs duty applicable to products of CN code 0803 00 19 within the tariff quota at order No 09.1834 in the Annex shall be EUR 70/tonne.; (b) paragraph 6 is replaced by the following: 6. With the exception of the tariff quotas at order No 09.1834, No 09.1854, No 09.1873 and No 09.1899, the tariff quotas mentioned in the Annex to this Regulation shall be opened each year for a 12-month period from 1 July to 30 June. These quotas shall be opened for the first time on 1 July 2000. The tariff quota at order No 09.1834 shall be opened from 1 January to 31 December of each calendar year. For the year 2008, this quota shall apply from 29 July 2008. The tariff quota at order No 09.1873 shall be opened from 1 May 2004 to 31 December 2004 and from 1 January to 31 December of each calendar year thereafter, for as long as the quota remains applicable. 2. The Annex is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 29 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 157, 30.6.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 502/2005 (OJ L 83, 1.4.2005, p. 12). (2) OJ L 157, 30.6.2000, p. 10. (3) OJ L 198, 26.7.2008, p. 55. (4) OJ L 282, 1.9.2004, p. 3. (5) OJ L 316, 2.12.2005, p. 1. Regulation as amended by Regulation (EC) No 1528/2007 (OJ L 348, 31.12.2007, p. 1). ANNEX The table in the Annex to Regulation (EC) No 1362/2000 is amended as follows: 1. Between the row with order number 09.1845 and the row with order number 09.1847, the following row is inserted: Order No CN code Description Annual tariff quota volume (net weight, unless otherwise specified) Tariff quota duty (% reduction) 09.1834 0803 00 19 Bananas, fresh (excluding plantains) 2 000 tonnes Fixed duty to be applied 2. The row for the tariff quota with order number 09.1871 is deleted.